Citation Nr: 0832186	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-07 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by psychiatric symptoms that are mild or 
transient, but cause occupational and social impairment with 
decrease in work efficiency and occupational tasks only 
during periods of significant stress.  The veteran has 
reported complaints of depression, difficulty sleeping, 
irritability, and panic attacks, consisting of shortness of 
breath, shakes and sweating, occurring more than once a week.  
The medical evidence of record also demonstrated that he 
exhibited appropriate appearance, hygiene, and behavior; 
normal speech, communications, and concentration; no 
delusions or hallucinations; appropriate thought process; 
non-impaired judgment; normal memory and abstract thinking; 
and no suicidal plan or intent, and no homicidal ideation 
present.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for entitlement to an initial evaluation 
in excess of 30 percent for his service-connected PTSD arises 
from his disagreement with the initial evaluation assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder all of the veteran's service medical records, as well 
as his identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the 
veteran has also been provided a VA examination to ascertain 
the severity of his service-connected PTSD.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Thus, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 


(1991).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Powell v. West, 13 Vet. 
App. 31, 34 (1999).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

In a June 2006 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 10 percent, effective from April 17, 2006.  See 
38 C.F.R. § 3.400 (2007).  The veteran subsequently filed a 
timely appeal of this decision seeking a higher initial 
disability rating. 

A subsequent RO decision, dated in December 2006, granted an 
increased evaluation of 30 percent for the veteran's service-
connected PTSD, effective from April 17, 2006.  The veteran 
continues to seek a higher initial disability rating in this 
matter.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Schedule establishes a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 


provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent evaluation is warranted 
where there is objective evidence demonstrating occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale 


reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 
(1995).  For example, a GAF score of 61-70 reflects some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
such as occasional truancy, or theft within the household, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).  DSM-IV at 46-47.

In June 2006, a VA examination for PTSD was conducted.  
During his examination, the veteran reported symptoms of 
depression, increased irritability and anger, social 
isolation and difficulty sleeping.  Specifically, he noted 
that he awakens from sleep two to three times per week.  The 
veteran indicated that he has been employed with the same 
employer for the past twenty-two years, and that he has a 
good relationship with his supervisor and a fair relationship 
with his coworkers.  He denied having any problems at work.  
He indicated that he is married, and described his 
relationship with his spouse as very good at times, but that 
he frequently flies off the handle.  He has three children, 
and described his relationship with them as very good.  
Mental status examination revealed that his appearance, 
hygiene and behavior were appropriate, and that his 
orientation, affect and mood were normal.  His speech, 
communication and concentration were within normal limits.  
The report noted that he has panic attacks that occur more 
than once a week, which consists of shortness of breath, 
shakes and sweating.  There were no delusions, hallucinations 
or suspiciousness present, and he had no obsessional rituals.  
His thought processes were appropriate, his judgment was not 
impaired, and his memory and abstract thinking were normal.  
The report indicated that he has passive thoughts of his 
death occasionally and feels like he would like not to wake 
up, but denies any suicidal plan or intent.  Homicidal 
ideation was also absent.  The report concluded with a 
diagnosis of PTSD, and listed a GAF score of 65.  The 


examiner further noted that the best description of the 
veteran's impairment was psychiatric symptoms that are mild 
or transient, but cause occupational and social impairment 
with decrease in work efficiency and occupational tasks only 
during periods of significant stress.  The examiner further 
noted that the veteran has no difficulty understanding 
commands, and poses no threat of persistent danger or injury 
to self or others.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent.  The 
veteran's recorded GAF score was 65.  As noted above, a GAF 
score of 65 reflects a mild level of symptoms.  Although GAF 
scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See 
Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
Id.; see also 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95, 60 
Fed. Reg. 43186 (1995).  

The veteran has reported symptoms of depression, increased 
irritability and anger, social isolation and difficulty 
sleeping.  Moreover, the veteran has reported having panic 
attacks that occur more than once a week, which consist of 
shortness of breath, shakes and sweating, which is a symptom 
listed for an increased rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

Nevertheless, as noted above, the veteran denied having any 
problems at work, indicated that he has worked for the same 
employer for the past twenty-two years, and described his 
relationship with his supervisor as good, and with coworkers 
as fair.  He reported that he is married, and that this 
relationship is very good at times, but that he frequently 
flies off the handle.  He has three children, and described 
his 


relationships with them as very good.  Mental status 
examination revealed that his appearance, hygiene, and 
behavior were appropriate, and that his orientation, affect 
and mood were normal.  His speech, communication, and 
concentration were within normal limits, and no delusions, 
hallucinations, or suspiciousness were present.  His thought 
processes were appropriate, his judgment was not impaired, 
and his memory and abstract thinking were normal.  The report 
indicated that he has passive thoughts of death occasionally 
and felt like he would like not to wake up, but denied any 
suicidal plan or intent.  Homicidal ideation was also absent.  

In addition, the examiner in June 2006, stated specifically 
that the best description of the veteran's impairment was 
psychiatric symptoms that were mild or transient, but caused 
occupational and social impairment with decrease in work 
efficiency and occupational tasks only during periods of 
significant stress.  The examiner further noted that the 
veteran had no difficulty understanding commands, and posed 
no threat of persistent danger or injury to self or others.

Accordingly, a rating in excess of 30 percent is not 
warranted at any point since the initial grant of service 
connection.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(noting that a 50 percent evaluation is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  While 
there may have been day-to-day fluctuations in the veteran's 
PTSD, the evidence shows no distinct periods of time, since 
service connection became effective April 2006, during which 
the veteran's PTSD has varied to such an extent that a rating 
greater or less than 30 percent would be warranted.  Thus, 
staged ratings are not in order, and the 30 percent rating 
for PTSD is to be continuous since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


